Exhibit 10.6

 

SECOND AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Second Amendment to the Loan and Security Agreement (the “Agreement”),
dated as of March 9, 2018, by and between Full Spectrum Inc. (now known as Ondas
Networks Inc.), a Delaware corporation, and each of its domestic subsidiaries
signatory thereto (collectively, the “Company”), and Steward Capital Holdings,
LP, a Delaware limited partnership, and its successors and assigns (together
with its successors and assigns, “Steward”), (the “Amendment”) is made and shall
be effective this 4th day of September, 2020.

 

WHEREAS, the Company executed and delivered a Loan and Security Agreement dated
March 9, 2018, whereby Section 2.1(d) of the Agreement provided for Company to
pay Steward interest only payments on the 1st day of each month until September
9, 2019; and

 

WHEREAS, the Company and Steward executed and delivered a First Amendment to
Secured Term Promissory Notes (Notes) dated June 18, 2019, whereby Section 1.1
provided for the maturity date of each Note to be extended to September 9, 2020;
and

 

WHEREAS, the total amount due and owing including accrued interest is now
$11,254,236.14.

 

WHEREAS, the parties desire to amend the Agreement as set forth below.

 

NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and intending to be legally bound, the parties
hereto agree as follows:

 

1.The Maturity Date is hereby extended to September 9, 2021 (the “Maturity
Date”) and both parties agree to capitalize all accrued interest into the note
resulting in a new principal balance of $11,254,236.14 as of September 9, 2020.

2.All accrued and unpaid interest from September 9, 2020 through the date of
maturity shall be due on the Maturity Date.

3.On or before October 1, 2020, Company shall issue 120,000 shares of Company’s
stock to Steward as a condition to this Amendment.

4.Pursuant to the June 18, 2019 extension, amendment and waiver agreement
between Company and Steward, the fee, three percent (3%) of the outstanding
principal balance of the Loan (as defined in the Agreement), shall now be due on
the Maturity Date.

5.All other provisions of the Agreement, the Amendments, and any other documents
executed by the parties in conjunction therewith not amended by the terms of
this Amendment are hereby ratified and confirmed.

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective authorized representatives as of the year and date set forth
above.

 

  ONDAS NETWORKS, INC.       /s/ Stewart Kantor   By:  Stewart Kantor, Chief
Financial Officer       STEWARD CAPITAL HOLDINGS, LP       /s/ Donald R. Johns  
By:  Donald P. Johns, Vice President

 